DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation “a suppresser,” as recited in claims 11-12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
FOCUSING APPARATUS, IMAGE PICKUP APPARATUS, FOCUSING METHOD, AND STORAGE MEDIUM, WHICH CAN PROVIDE STABE FOCUSING.

Claim Objections
Claims 5, 13-18 are objected to because of the following informalities: 
Claim 5 (line 3), “the result” should be changed to --a result--.
Claim 13 (lines 1-6), “An image pickup apparatus comprising:
an image sensor configured to photoelectricaliy convert an object image formed through an optical system including a focus lens configured to move along the optical axis and to output an imaging signal and a focus detecting signal; and
the focusing apparatus according to claim 1” should be changed to:
--An image pickup apparatus comprising:
the focusing apparatus according to claim 1; and

the object image formed through [[an]] the optical system including [[a]] the focus lens configured to move along the optical axis and to output [[an]] the imaging signal and [[a]] the focus detecting signal.--.

Claim 14 (lines 1-6), “An image pickup apparatus comprising:
an image sensor configured to photoelectricaliy convert an object image formed through an optical system including a focus lens configured to move along the optical axis and to output an imaging signal and a focus detecting signal; and
the focusing apparatus according to claim 4” should be changed to:
--An image pickup apparatus comprising:
the focusing apparatus according to claim 4; and
an image sensor configured to photoelectricaliy convert [[an]] the object image formed through [[an]] the optical system including [[a]] the focus lens configured to move along the optical axis and to output [[an]] the imaging signal and [[a]] the focus detecting signal.--.

Claim 15 (line 2), “the object” should be changed to --an object--.
Claim 15 (lines 5-6), “the optical axis” should be changed to --an optical axis--.
Claim 15 (line 13), “after the operation by the operation unit, after the operation of the operation unit” should be changed to --after the operation of the operation unit--.
Claim 15 (lines 15-16), “the second adjusting step” should be changed to --the second adjustment step--.
Claim 15 (line 20), “the second determination step” should be changed to --the second determining step--.
Claim 16 (line 2), “the object” should be changed to --an object--.

Claim 16 (line 13), “after the operation by the operation unit, after the operation of the operation unit” should be changed to --after the operation of the operation unit--.
Claim 16 (line 14), “the first determination step” should be changed to --the first determining step--.
Claim 16 (lines 15-16), “the second adjusting step” should be changed to --the second adjustment step--.
Claim 16 (line 20), “the second determination step” should be changed to --the second determining step--.

Claim 17 is objected as being dependent from claim 15.
Claim 18 is objected as being dependent from claim 16.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit,” “a focusing unit,” in claims 1, 2, 4-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a determination unit,” “a focusing unit,” in claims 1, 2, 4-12, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no disclosure of a structure for the limitation “a determination unit,” “a focusing unit,” either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1-14 cannot be determined.
Therefore, the claims 1-14 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim limitation “a determination unit,” “a focusing unit,” in claims 1, 2, 4-12, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  And claims 1-14 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as discussed above.
The specification fails to describe a structure for each of the limitations “a determination unit,” “a focusing unit,” either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claims 2-3, 13 are rejected as being dependent from claim 1.
Claims 5-12, 14 are rejected as being dependent from claim 4.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (line 17) recites limitation “the focusing;” it is not known that limitation “the focusing” recited in claim 1 (line 17) corresponds to limitation “the second focusing” recited in claim 1 (line 17) or limitation “the focusing” recited in claim 1 (line 14) or limitation “focusing” recited in claim 1 (line 6).
Claim 1 (line 19) recites the limitation "the" in “the units”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 (line 15) recites limitation “the focusing;” it is not known that limitation “the focusing” recited in claim 4 (line 15) corresponds to limitation “the first focusing” recited in claim 4 (line 14) or limitation “focusing” recited in claim 4 (line 6).
Claim 4 (line 18) recites limitation “the focusing;” it is not known that limitation “the focusing” recited in claim 4 (line 18) corresponds to limitation “the second focusing” recited in claim 4 (line 18) or limitation “the focusing” recited in claim 4 (line 15) or limitation “focusing” recited in claim 4 (line 6).
Claim 4 (line 21) recites the limitation "the" in “the units”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 (line 12) recites limitation “the focusing;” it is not known that limitation “the focusing” recited in claim 15 (line 12) corresponds to limitation “the second focusing” recited in claim 15 (line 11) or limitation “focusing” recited in claim 15 (line 8) or “the first focusing” recited in claim 15 (line 7).
Claim 16 (line 12) recites limitation “the focusing;” it is not known that limitation “the focusing” recited in claim 16 (line 12) corresponds to limitation “the second focusing” recited in claim 16 (line 11) or limitation “focusing” recited in claim 16 (line 8) or “the first focusing” recited in claim 16 (line 7).

Claims 2-3, 13 are rejected as being dependent from claim 1.

Claim 17 is rejected as being dependent from claim 15.
Claim 18 is rejected as being dependent from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 5,694,625) discloses camera provided with an automatic focus adjusting apparatus. 
Uemura (US 2017/0034424) discloses lens control device, lens control method, and recording medium.
Hongu (US 2018/0063415) discloses lens control apparatus and control method thereof.
Iwasaki (US 2016/0227101) discloses image capturing apparatus and control method thereof, and storage medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/06/2021